ERVIN, Chief Justice
(concurring specially) :
I concur in the judgment denying the petition for writ of certiorari, but without prejudice to any future determination at a proper hearing concerning whether the claimant is permanently totally disabled due to the industrial accident of March 22, 1961, and, if so, the date when the claimant became permanently totally disabled, which could be found to be retroactive to the time the claimant was no longer temporarily totally disabled. If such be found, claimant would be entitled to permanent total disability benefits pursuant to F.S. Section 440.15(1), F.S.A., from the date of her permanent total disability.
It is noted the Judge of Industrial Claims recites in his order:
“The undersigned further feels compelled to note that it would probably be to the best interests of the carrier to continue to pay to the claimant benefits of an undesignated character as eventually payments of benefits for this period of time will have to be made although, as set forth in the statute, the carrier is justified in ceasing to pay additional temporary total disability benefits * *